Citation Nr: 1017189	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
osteoarthritis, to include as secondary to service-connected 
rheumatoid arthritis.   
 
2.  Entitlement to service connection for low back 
osteoarthritis, to include as secondary to service-connected 
rheumatoid arthritis. 
 
3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 
1970.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2007 
rating decision of the VA Regional Office (RO) in Denver, 
Colorado that denied service connection for bilateral knee 
and low back arthritis.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Initially, the Board points out that review of the record 
discloses that entitlement to a total rating based on 
unemployability due to service-connected disability was 
denied by rating action dated in January 2006.  In 
correspondence dated in May 2006, the Veteran appears to have 
filed a timely notice of disagreement to that determination.  
The record does not show that the Veteran was provided a 
statement of the case in furtherance of this appeal.  A 
remand is thus required for the RO to issue a statement of 
the case. See 38 C.F.R. § 19.30 (2009); Manlincon v. West, 12 
Vet. App. 238, 240- 41 (1999).

The Board notes that following the statement of the case in 
April 2008, additional evidence consisting of extensive 
Social Security Administration medical documents was received 
that is pertinent to the claims on appeal.  These clinical 
data have not heretofore been considered in the adjudication 
of this case.  Neither the Veteran nor his representative has 
waived consideration of this evidence by the agency of 
original jurisdiction.  The Board cannot consider this 
evidence in the first instance and must remand it to the RO 
for a supplemental statement of the case. See 38 C.F.R. 
§§ 19.38(b) (3), 20.1304(c) (2009). 

The Board observes that the RO sent a VCAA duty-to-assist 
letter in July 2006 which did not refer to the claims for 
which the Veteran was seeking service connection.  Although, 
the requirements for a grant of service connection were 
provided several pages later, the Board finds that such 
notice is not adequate in its entirety and that proper notice 
should be sent to the appellant specifying the claims on 
appeal. 

In correspondence in the record, the Veteran requests service 
connection for osteoarthritis of the knees and low back 
primarily as secondary to service-connected rheumatoid 
arthritis.  He submitted a May 2007 statement from his 
private physician, J. D. Perkins, M.D., PhD, who appears to 
relate osteoarthritis to rheumatoid arthritis.  In its 
statement of the case dated in April 2008, the RO denied 
service connection for knee and back arthritis as secondary 
to rheumatoid arthritis, but did not provide an adequate 
explanation for such.  The record reflects that the Veteran 
has not had a VA examination that addresses this question.

It is the province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis, causation and etiology. See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  The VA adjudicator is not free 
to substitute his or her own judgment for that of an expert. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
Board thus finds that the current clinical record is 
insufficiently developed to definitively conclude that knee 
and back osteoarthritis is not secondary to service-connected 
rheumatoid arthritis.  Therefore, further development is 
warranted, to include an examination and a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement 
of the case to the Veteran on the 
issue of entitlement to a total 
rating based on unemployability due 
to service-connected disability.

2.  The RO should provide the 
Veteran with an adequate VCAA duty-
to assist letter on the claims of 
entitlement to service connection 
for bilateral knee and low back 
osteoarthritis. 

3.  The Veteran should be afforded 
a VA examination by an appropriate 
VA examiner which includes an 
opinion as to whether bilateral 
knee and low back osteoarthritis 
are secondary to or have been 
aggravated by service-connected 
rheumatoid arthritis.  The claims 
folder should be made available to 
the examiner and clinical findings 
should be reported in detail.

The examiner should state 
specifically whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that the Veteran's 
bilateral knee and low back 
osteoarthritis is secondary to 
rheumatoid arthritis, or if 
osteoarthritis was aggravated by 
rheumatoid arthritis.  If 
aggravation is found, the examiner 
must render an opinion as to the 
extent of the aggravation and 
provide a baseline prior to the 
aggravation.

4.  It is request that the 
Veteran's X-ray studies (or other 
appropriate diagnostic results) be 
reviewed by a rheumatologist or 
other specialist.  The examiner 
should confirm or rule out the 
presence of rheumatoid arthritis 
and secondary osteoarthritis in the 
knees and lumbar spine.  The 
examiner should also confirm or 
refute the May 22, 2007, opinion of 
J. D. Perkins, MD.  The opinion of 
Dr. Perkins is to the effect that 
the Veteran has osteoarthritis that 
is secondary to the rheumatoid 
arthritis. 

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If a benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board for appellate 
disposition.

The purposes of this REMAND include affording the Veteran due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


